Citation Nr: 0811572	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-23 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical strain, 
as a residual of head trauma.

2.  Entitlement to service connection for a lumbosacral 
strain, as a residual of head trauma.

3.  Entitlement to service connection for headaches, as a 
residual of head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant served in the North Carolina Army National 
Guard from December 1990 to December 1998.  He attended 
annual training in May 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for headaches, a cervical strain, and a 
lumbosacral strain, all due to a head injury.  These matters 
were remanded in October 2005 for further development.  The 
veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in May 2005.  A transcript of 
the hearing is associated with the veteran's claims folder. 


FINDINGS OF FACT

1.  Cervical strain is causally related to injury during the 
veteran's service.  

2.  Lumbosacral strain is causally related to injury during 
the veteran's service.

3.  Headaches are causally related to injury during the 
veteran's service. 




CONCLUSION OF LAW

1.  Cervical strain disability was incurred in the veteran's 
service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Lumbosacral strain was incurred in the veteran's 
service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  Headache was incurred in the veteran's service.  38 
U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

The veteran contends that he suffers from current from 
cervical spine disability, lumbosacral spine disability, and 
headache disability related to a 1994 injury during training 
with the Army National Guard.  The record shows that the 
veteran was in fact training with the National Guard during 
the period in question.  It appears that he was on active 
duty for training, but even if the period was inactive duty 
training, the provisions of 38 U.S.C.A. § 101(24) contemplate 
disability from injury.  

The record also includes medical reports which show diagnoses 
of cervical strain, lumbosacral strain, and headaches.  In 
this regard, the Board has considered the reports of VA 
examinations in February 2003.  

The difficult aspect of this particular appeal is the lack of 
any formal documentation of the claimed 1994 injury.  
Attempts to obtain any available National Guard records have 
resulted in a response that records from that time period are 
no longer available.  However, as noted above, the veteran's 
National Guard service during the period in question has been 
verified.  

The claims file includes statements from fellow National 
Guard members to the effect that they witnessed the injury 
when a tank hatch lid fell onto the veteran's head when he 
attempted to apply brakes during post-drill tank cleaning 
activity.  The Board notes that these statements present a 
very detailed account of the incident.  The Board also finds 
the veteran's testimony to be credible and notes that his 
testimony is consistent with the details furnished by his 
fellow National Guard members and with the details he has 
furnished to medical personnel.  Although there is no 
official documentation of the injury, the veteran's 
statements and testimony together with the statements of 
witnesses are credible and such evidence leads the Board to 
find that the National Guard injury did in fact occur.  

The next question is whether there is medical evidence 
linking his current disabilities to the injury.  The evidence 
in this regard is somewhat unclear.   

The veteran underwent a VA examination in February 2003.  The 
examiner noted the history of the injury relayed by the 
veteran and conducted an examination.  The reported diagnoses 
were lumbosacral and cervical strains with residuals.  The 
examiner was asked to comment on whether the disabilities 
were related to the alleged 1994 injury.  He stated that 
"There is no documentation in the medical record of any 
injury in his service medical record.  The veteran has not 
had an examination by VA or any other physician noting this 
problem in the chart between 1994 and now.  The only history 
the veteran gives is that of this injury.  It seems to me 
that with the continuity noted by the veteran that it is as 
likely as not that the problems he is having now are related 
to the problems he had in 1994."  

The veteran also underwent a neurologic examination in 
February 2003.  The reported neurologic conclusion was 
headaches and backaches following occipital scalp laceration 
in 1996-97.  The examiner then commented that these symptoms 
are not likely to be from that injury.  The Board reading of 
this opinion is that it does not appear to be internally 
consistent.  It can be read either that the disorders are 
related to the injury or they are not. 

The veteran also submitted a May 2005 examination report from 
Carlisle Chiropractic Clinic East.  He reported the alleged 
incident involving the tank hatch (although the report states 
that it occurred in 1998 instead of 1994).  The veteran 
reported that since that day, he has noticed a gradual 
increase in the frequency of neck pain with migraines and 
lower back pain.  The examiner stated that "While there are 
many ways to obtain an injury of this type, they appear to be 
related to his injury in 1998 involving the tank hatch."  

After reviewing the medical opinions, the Board finds that 
there is at least a reasonable doubt as to whether the 
claimed disorders are causally related to the 1994 injury.  
Accordingly, service connection is warranted.  38 U.S.C.A. 
§ 5107(b).  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). 


ORDER

Service connection is warranted for cervical strain.  Service 
connection is warranted for lumbosacral strain.  Service 
connection is warranted for headache disability.  The appeal 
is granted as to all three issues.   



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


